DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered.
 
Claim Amendments
3.	The amendment of August , 2022 has been entered. Claim 1 has been amended. Claims 7, 9-10, 15-16 and 20 had been withdrawn from consideration. Claims 1-6, 11-14 and 17-19  are under consideration in this Office Action. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on August 4, 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawal of Rejections
5.	The rejection of claims 1-6, 11-14 and 17-19 under 35 USC 103 as being unpatentable over Whaley et al., and Mhalasakant et al., in view of Biemans et al., has been withdrawn in view of applicants amendments and arguments.  

Election/Restrictions
6.	Claims 1-6, 11-14 and 17-19 are allowable. The restriction requirement July 14, 2020 , as set forth in the Office action mailed on July 14, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn in part as to claims 7, 10 and 15 which require all the limitations of an allowable claim. Specifically, the restriction requirement of July 14, 2020 is withdrawn in part.  Claims 7, 10 and 15 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 9, 16 and 20, are withdrawn from consideration.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

7.	This application is in condition for allowance except for the presence of claims 9, 16 and 20 which were directed to non-elected without traverse.  Accordingly, claims 9, 16 and 20 have been cancelled.


EXAMINER’S AMENDMENT
8.	The application has been amended as follows: Claims 9, 16 and 20 are cancelled.


Allowable Subject Matter
9.	Claims 1-7, 10-15 and 17-19 are allowed. The art does not teach or fairly suggest a multivalent pneumococcal vaccine composition comprising: (a) carrier proteins consisting of pneumococcal surface adhesion protein A (PsaA) and CRM197; and (b) capsular pneumococcal polysaccharides of two or more serotypes, wherein each of the capsular pneumococcal polysaccharides are individually conjugated to a carrier protein selected from PsaA and CRM197, wherein at least one capsular pneumococcal polysaccharide 1s conjugated to PsaA, wherein at least one capsular pneumococcal polysaccharide is conjugated to CRM197, and wherein the at least one capsular pneumococcal polysaccharide conjugated to PsaA has a serotype different from a serotype of the at least one capsular pneumococcal polysaccharide conjugated to CRM197, and wherein the PsaA lacks the wild-type hydrophobic N-terminal leader peptide.

10.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JANA A HINES/Primary Examiner, Art Unit 1645